DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 6, the instant claim requires the second facet rely on total internal reflection to reflect the non-visible beam to the second facet. However, the parent claim requires that the second facet transmit the non-visible beam. From context and for purposes of 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	The following references may be referred to below:

    PNG
    media_image1.png
    79
    586
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    349
    609
    media_image2.png
    Greyscale

Claim 1, 7, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.
Regarding claim 1, D1 teaches a near-eye optical system (Abstract) comprising: 
IR LED in Fig. 2c), wherein the non-visible light source is configured to emit a non-visible beam through the emission aperture (sequitur); and 
an optical structure (Fig. 2c, Freeform Prism) including an optically transparent material disposed over the emission aperture (Fig. 2c, positioned to receive light from the IR LED i.e. over the aperture), wherein the optical structure includes: 
a first facet (2) formed in the optically transparent material (Fig. 2c); and 
a second facet (1 (Refractive)) formed in the optically transparent material (Fig. 2c), wherein the first facet is angled to reflect the non-visible beam to exit the second facet (thus refraction) as a non- visible exit beam propagating in an eye-ward direction (Fig. 2c).
Regarding claim 7, D1 teaches the near-eye optical system of claim 1, and further discloses wherein a void in the optically transparent material is sized to allow the non-visible beam to illuminate an eye without encountering the optically transparent material after exiting the second facet (Fig. 2c, the extent of the prism ending at the second facet, thus a void is encountered before reaching the eye).
Regarding claim 10, D1 teaches the near-eye optical system of claim 1, and further discloses wherein the non-visible beam is a near-infrared wavelength (Fig. 2c, IR LED; Sec. 3, ¶3, NIR).
Regarding claim 12, D1 teaches the near-eye optical system of claim 1, and further discloses further comprising: a camera (Fig. 3) configured to image reflections of the non-visible beam reflecting off of an eye to generate an infrared eye image (Fig. 3), wherein the camera is configured to image a near-infrared wavelength range of the non-visible beam and reject light wavelengths outside the near-infrared wavelength range (Fig. 3; it is considered implicit that the cameras are sensitive to IR, lest the Purkinje IR glints identically disclosed not be pictured).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 6, 9, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above, and further in view of Gao (US 20120162549 A1).
Regarding claim 2, D1 teaches the near-eye optical system of claim 1, but does not explicitly show wherein a reflective layer is disposed on the first facet to reflect the non-visible beam toward the second facet.
Gao, in an analogous near-eye prism display, explicitly shows providing a reflective coating to freeform prisms where reflection is desired in locations where TIR is not configured (¶7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the coating of Gao to achieve reflection at a location of D1 for the purpose of minimizing light loss. 
Regarding claim 6, D1 teaches the near-eye optical system of claim 1, but does not explicitly show wherein an angle of the first facet with respect to the non-visible beam incident on the first facet allows the second facet to rely on total internal reflection (TIR) to reflect the non-visible beam to the second facet.
Gao, in an analogous near-eye prism display, explicitly shows that it is desirable to design the prism surfaces for TIR whenever minimal light loss is desired (¶7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have experimented with the disclosures of D1 and Gao and thus achieved a TIR second facet configuration for the purpose of minimizing light loss.
Regarding claim 9, D1 teaches the near-eye optical system of claim 1, but does not explicitly show wherein at least one of the first facet or the second facet is spherical.
Gao, in an analogous near-eye prism display, explicitly shows wherein at least one of the first facet or the second facet is spherical (¶73).
Gao with the surfaces of D1 for the purpose of simplifying manufacture.
Regarding claim 18, D1 teaches teaches a near-eye optical element (Abstract) comprising: 
a near-infrared light source having an emission aperture (IR LED in Fig. 2c), wherein the near- infrared light source is configured to emit a near-infrared beam through the emission aperture (sequitur); and 
an optical structure (Freeform Prism) including an optically transparent material disposed over the emission aperture (Fig. 2c), wherein the optical structure includes: 
a reflective facet (2) immersed in the optically transparent material (Fig. 2c); and 
a curvature (1 Refractive) formed in the optically transparent material, wherein the reflective layer (2) reflects the near-infrared beam to exit the curvature as a near-infrared exit beam propagating in an eye-ward direction (Fig. 2c).
D1 does not explicitly show a reflective layer separate from the Freeform Prism and immersed therein.
Gao, in an analogous near-eye prism display, explicitly shows providing a reflective coating to freeform prism surfaces, i.e. a reflective layer, to increase reflection efficiency at locations that TIR is not configured (¶91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the coating of Gao to achieve reflection at a location of D1 for the purpose of minimizing light loss. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above, and further in view of Bills (US 10445896 B1, effective 2016).
Regarding claim 11, D1 teaches the near-eye optical system of claim 1, but does not explicitly show wherein the non-visible light source includes a vertical-cavity surface-emitting laser (VCSEL).
	Bills, in an analogous endeavor of illuminating the eye with NIR, teaches the use of a VCSEL as an eye safe NIR source (C. 4, ll. 55-67).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the prior art substitute identified by Bills as the NIR source of D1 and thereby achieved a predictable, eye safe NIR illumination.

Claim 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 12 above, and further in view of Border (US 20220015630 A1).
Regarding claim 8, D1 teaches the near-eye optical system of claim 1, but does not explicitly show wherein at least one of the first facet or the second facet is substantially a flat surface.
However, prisms are exceptionally well known for having flat or curved surfaces (see Border, Fig. 10b, a prism array of an analogous head mounted display having flat surfaces). 
Absent any criticality of the flat surface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented a flat surface in lieu of a curved one, thus simplifying the manufacture.
Regarding claim 13, D1 teaches the near-eye optical system of claim 12, but does not explicitly show further comprising: an optical combiner configured to direct the reflections of the infrared beam to the camera.
	Border, in an analogous eye imaging device, explicitly shows an optical combiner configured to direct the reflections of the infrared beam to the camera (Fig. 35, ¶209).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the combiner of Border with the device of D1 and thereby e.g. to assure that only dedicated eye light is measured therefor.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 and further in view of D3, D4, D5, and D6.
Regarding claim 14, D1 teaches a near-eye optical element (Abstract) comprising: 
a near-infrared light sources (IR LED in Fig. 2c; Sec. 3, ¶3, NIR) configured to emit a near-infrared beam out of an emission aperture of the near-infrared light source (sequitur); 
a contiguous transparent optical layer (Freeform Prism) aligned over the emission apertures of the near-infrared light sources (Fig. 2c), and wherein each prism includes: 
a first facet (2) formed in the contiguous transparent optical layer (Fig. 2c); and 
a second facet (1 Refractive) formed in the contiguous transparent optical layer (Fig. 2c), wherein the first facet is angled to reflect the near-infrared beam to exit the second facet as a near-infrared exit beam (Fig. 2c).
D1 does not explicitly show a plurality of near infrared light sources or including a plurality of prisms formed in the contiguous transparent optical layer.
D4 (¶64, Fig. 4) and D5 (¶81, Figs. 6a, 6b) and D6 (¶56-58) each disclose eye tracking arrangements with a plurality of IR sources, and D3 teaches “It is possible for each radiation output or input section to have a microprism integrated into the lens, which determines the direction the radiation is emitted towards a lateral area of the eye, or the direction the reflected portion of the radiation is collected.” (¶59).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the multiple IR sources and multiple prisms of the prior art for the purpose of increasing the brightness and preventing loss of light on a per source basis.

Allowable Subject Matter
Claims 3, 4, 5, 15-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, D1 teaches the near-eye optical system of claim 1, but does not explicitly show wherein the first facet is a concave facet configured to diverge the non-visible beam in reflection, wherein the second facet is a concave facet configured to diverge the non-visible beam in transmission.
Regarding claim 4, D1 teaches the near-eye optical system of claim 1, but does not explicitly show wherein the first facet and the second facet are together configured to diverge the non-visible beam and tilt the non-visible beam in the eye-ward direction.
Regarding claim 5, D1 teaches the near-eye optical system of claim 1, but does not explicitly show wherein the second facet includes a plurality of curvatures formed in a surface of the second facet to diverge the non-visible beam in transmission.
Regarding claim 15, the modified D1 teaches the near-eye optical element of claim 14, but does not explicitly show wherein a tilt angle of the near-infrared exit beam increases as a particular prism in the plurality of prisms gets closer to an outside boundary of the contiguous transparent optical layer.
Regarding claim 16, the modified D1 teaches the near-eye optical element of claim 14, but does not explicitly show wherein the prisms in the plurality of prisms are configured to generate a different beam divergence angle of the near-infrared exit beam.
Regarding claim 17, the modified D1 teaches the near-eye optical element of claim 16, wherein the beam divergence angle of a given near-infrared light source in the plurality of near-infrared light sources increases as the given near-infrared light source gets closer to an outside boundary of the contiguous transparent optical layer.
Regarding claim 19, the modified D1 teaches the near-eye optical element of claim 18, wherein the reflective layer includes a curvature configured to diverge the near-infrared beam, and wherein the reflective layer includes a dichroic mirror configured to reflect the near-infrared beam while passing visible light.
Regarding claim 20, the modified D1 teaches the near-eye optical element of claim 18, wherein the curvature formed in the optically transparent material is a prescription curvature of a lens for focusing visible light to an eye of a user of the near-eye optical element, wherein the prescription curvature is also configured to diverge the near-infrared beam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872